Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 July 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  My dear Marquis
                     
                     Head Quarters near Dobbs’s Ferry 30th July 1781
                  
                  I take your private letter of the 20th of this month in the light which you wish it—that of an unreserved Communication from one Friend to another—and I should be wanting in Candor were I not to expose my sentiments to you in as free a manner.
                  I am convinced that your desire to be with this Army arises principally from a wish to be actively useful—you will not therefore regret your stay in Virginia untill matters are reduced to a greater degree of certainty than they are at present, especially when I tell you, that, from the charge of circumstances with which the removal of part of the Enemy’s force from Virginia to New York will be attended, it is more than probable that we shall also intirely change our plan of operations.  I think we have already effected one part of the plan of Campaign settled at Weathersfeild—that is, giving a substantial releif to the southern States by obliging the enemy to recall a considerable part of their force from thence—Our views must now be turned towards endeavouring to expel them totally from those States if we find ourselves incompt to the siege of N.Y.—The difficulty of doing this does not so much depend upon obtaining a force capable of effecting it, as upon the mode of collecting that force to the proper point, and transporting the provisions, Stores &ca necessary for such an operation—you are fully acquainted with the almost impracticability of doing this by land—to say nothing of the amazing loss of men always occasioned by long marches and those towards a quarter in which the service is disagreeable—I should not however hesitate in encountering these difficulties great as they are, had we not prospects of transporting ourselves in a manner safe—easy and expeditious.  Your penetration will point out my meaning, which I cannot venture to express in direct terms.
                  I approve your resolution to reinforce General Greene in proportion to the detachment which the enemy may make to New York.  Let your next attention be paid to training and forming the Militia with which you may be furnished and disposing of them in such a manner that they may be drawn at the shortest notice to whatever point the enemy make their capital post, and which I conclude will be at portsmouth—The establishment of magazines at safe deposits will be in all cases necessary—but above all things I recommend an augmentation of your Cavalry to as great a height as possible—It may happen that the enemy may be drove to the necessity of forcing their way thro’ North Carolina to avoid a greater misfortune—a superiority of Horse upon our side would be fatal to them in such a case.
                  The advantages resulting from a move of the French Fleet from Newport to Chesapeake were early and strongly pointed out to Count de Barras and I thought he had once agreed to put it into execution, but by his late letters, he seem’d to think that such a maneuvre might interfere with greater plans and therefore he declined it.  It would now be too late to answer the principal object, as by accounts from a deserter, the troops arrived from Virginia last Friday.
                  Should your Return to this army be finally determined, I cannot flatter you with a command equal to your expectations or my wishes—you know the over proportion of General Officers to our numbers and can therefore conceive where the difficulty will lie.  General Mcdougal is not yet provided for and the Jersey and York troops are reserved for him—they are promis’d to him tho’ they have not yet joined.
                  In my letter to General Greene, which I beg the favor of you to forward, I have hinted nothing of what I have said to you, for fear of a miscarriage—you will probably find a safe opportunity from your army to him and you will oblige me by communicating the part of this letter which relates to my expectation of being able to transport part of this Army to the southward, should the operation against New York be declined.
                  I wish, as I mentioned in my last, to send a confidential person to you to explain at large what I have so distantly hinted, but I am really at a loss for want of knowing the officr better to find one upon whose discretion I can depend—my own family you know are constantly and fully employed.  I however hope I have spoken plain enough to be understood by you.  with every sentimt of affectn & regard I am—Yrs
                  
                     Go: Washington
                  
               